Exhibit 10.7

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) is executed as of March 10,
2014, by PMC COMMERCIAL TRUST, a real estate investment trust organized under
the laws of the State of Texas (“PMC”), WESTERN FINANCIAL CAPITAL CORPORATION, a
Florida corporation (“Western Financial”) and PMC INVESTMENT CORPORATION, a
Florida corporation (“PMC Investment”) (PMC, Western Financial and PMC
Investment, herein collectively referred to as the “Guarantors” and
individually, a “Guarantor”), each of whose address for notice purposes is
listed after its signature hereto, for the benefit of JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
(in such capacity, the “Administrative Agent”) for itself and the benefit of
each Lender (as defined herein). Unless otherwise defined herein, all
capitalized terms have the meanings given to such terms in the Credit Agreement
(herein defined).

RECITALS:

A. Guarantors, First Western SBLC, Inc., a Florida corporation (“First
Western”), the other financial institutions party thereto from time to time (the
“Lenders”) and the Administrative Agent have executed that certain Amended and
Restated Credit Agreement dated as of December 28, 2010 (as the same has been or
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”).

B. It is expressly understood among First Western, Guarantors, Lenders and the
Administrative Agent that the execution and delivery of this Guaranty is a
condition precedent to Lenders’ continued obligation to make loans or extend
credit under the Credit Agreement and is an integral part of the transactions
contemplated thereby.

C. Lenders’ extension of credit to First Western is a substantial and direct
benefit to Guarantors.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Guarantor hereby irrevocably and unconditionally
and jointly and severally guarantees to the Administrative Agent and the Lenders
the prompt payment and performance of the Guaranteed Obligations, this Guaranty
being upon the following terms and conditions:

Section 1. DEFINITIONS. As used in this Guaranty, the following terms have the
following meanings:

“Affiliates” of any Person means any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person. For
purposes of this definition “control” (including with correlative meanings, the
terms “controlled by” and under “common control with”), with respect to any
Person, means possession, directly or indirectly of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

“First Western” has the meaning given to such term in the first recital hereof,
including and without limitation, First Western’s successors and assigns
(regardless of whether such successor or assign is formed by or results from any
merger, consolidation, conversion, sale or transfer of assets, reorganization,
or otherwise) including First Western as a debtor-in-possession, and any
receiver, trustee, liquidator, conservator, custodian, or similar party
hereafter appointed for First Western or all or substantially all of its assets
pursuant to any liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar Debtor
Relief Laws (hereinafter defined) from time to time in effect.

“Guaranteed Indebtedness” means the Obligations of First Western.

“Guaranteed Obligations” means the Guaranteed Indebtedness and the Guaranteed
Performance Obligations.

“Guaranteed Performance Obligations” means all of the obligations of First
Western under the Credit Documents other than an obligation to pay money.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company or partnership (general or limited) association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency, or other entity.

Section 2. PAYMENT. Each Guarantor hereby unconditionally and irrevocably and
jointly and severally guarantees to Administrative Agent for the benefit of
itself and the Lenders the punctual payment when due, whether by lapse of time,
by acceleration of maturity, or otherwise, and at all times thereafter, of the
Guaranteed Indebtedness. This Guaranty covers the Guaranteed Indebtedness,
whether presently outstanding or arising subsequent to the date hereof,
including all amounts advanced by Lenders in stages or installments. The
guaranty of each Guarantor as set forth in this Section 2 is a continuing
guaranty of payment and not a guaranty of collection. Each Guarantor
acknowledges and agrees that such Guarantor may be required to pay and perform
the Guaranteed Indebtedness in full without assistance or support from First
Western or any other party. Each Guarantor agrees that if all or any part of the
Guaranteed Indebtedness shall not be punctually paid when due, whether on the
scheduled payment date, by lapse of time, by acceleration of maturity or
otherwise, such Guarantor shall, immediately upon demand by Administrative
Agent, pay the amount due on the Guaranteed Indebtedness to the Administrative
Agent and the Lenders, as applicable, at the appropriate address as set forth on
the signature page hereto. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed
Indebtedness, and may be made from time to time with respect to the same or
different items of Guaranteed Indebtedness. Such demand shall be made, given and
received in accordance with the notice provisions hereof.

 

2



--------------------------------------------------------------------------------

Section 3. PERFORMANCE. Each Guarantor hereby unconditionally and irrevocably
guarantees to Administrative Agent for the benefit of itself and the Lenders the
timely performance of the Guaranteed Performance Obligations. If any of the
Guaranteed Performance Obligations of First Western are not satisfied or
complied with in any respect whatsoever, and without the necessity of any notice
from Administrative Agent or any Lender to Guarantors, each Guarantor agrees to
indemnify and hold Administrative Agent and the Lenders harmless from any and
all loss, cost, liability or expense that Administrative Agent and the Lenders
may suffer by any reason of any such non-performance or non-compliance. The
obligations and liability of each Guarantor under this Section 3 shall not be
limited or restricted by the existence of, or any terms of, the guaranty of
payment under Section 2 of this Guaranty.

Section 4. PRIMARY LIABILITY OF GUARANTORS.

(a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. Each Guarantor is liable for the payment and
performance of the Guaranteed Obligations, as set forth in this Guaranty, as a
primary obligor.

(b) In the event of default in payment or performance of the Guaranteed
Obligations, or any part thereof, when such Guaranteed Obligations become due,
whether by its terms, by acceleration, or otherwise, each Guarantor shall
promptly pay the amount due thereon to Administrative Agent without notice or
demand, of any kind or nature, in lawful money of the United States of America
or perform the obligations to be performed hereunder, and it shall not be
necessary for Administrative Agent or any Lender in order to enforce such
payment and performance by such Guarantor first, or contemporaneously, to
institute suit or exhaust remedies against First Western or others liable on the
Guaranteed Obligations, or to enforce any rights, remedies, powers, privileges
or benefits of Administrative Agent or any Lender against any collateral or any
other security or collateral which shall ever have been given to secure the
Guaranteed Obligations.

(c) Suit may be brought or demand may be made against all parties who have
signed this Guaranty or any other guaranty in favor of the Administrative Agent
or any Lender covering all or any part of the Guaranteed Obligations, or against
any one or more of them, separately or together, without impairing the rights of
Administrative Agent or any Lender against any party hereto. Any time that
either Administrative Agent or any Lender is entitled to exercise its rights or
remedies hereunder, Administrative Agent or such Lender may in its discretion
elect to demand payment and/or performance. If Administrative Agent or any
Lender elects to demand performance, it shall at all times thereafter have the
right to demand payment until all of the Guaranteed Obligations have been paid
and performed in full. If Administrative Agent or any Lender elects to demand
payment, it shall at all times thereafter have the right to demand performance
until all of the Guaranteed Obligations have been paid and performed in full.

 

3



--------------------------------------------------------------------------------

Section 5. OTHER GUARANTEED DEBT. If any Guarantor becomes liable for any
indebtedness owing by First Western to Administrative Agent or any Lender, by
endorsement or otherwise, other than under this Guaranty, such liability shall
not be in any manner impaired or affected hereby, and the rights and remedies
hereunder shall be cumulative of any and all other rights and remedies that the
Administrative Agent or such Lender may ever have against such Guarantor. The
exercise by Administrative Agent or any Lender of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy by Administrative
Agent or such Lender.

Section 6. SUBROGATION. Until the Guaranteed Obligations have been paid in full,
each Guarantor hereby covenants and agrees that it shall not assert, enforce, or
otherwise exercise (a) any right of subrogation to any of the rights, remedies
or liens of Administrative Agent or any Lender against First Western or its
Affiliates or any other guarantor of the Guaranteed Obligations or any
collateral or other security, or (b) unless such rights are expressly made
subordinate to the Guaranteed Obligations (in form and upon terms acceptable to
Administrative Agent and Lenders) and the rights or remedies of Administrative
Agent and Lenders under this Guaranty and the Credit Documents, any right of
recourse, reimbursement, contribution, indemnification, or similar right against
First Western or its Affiliates or any other guarantor of all or any part of the
Guaranteed Obligations.

Section 7. SUBORDINATED DEBT. All principal of and interest on all indebtedness,
liabilities, and obligations of First Western or its Affiliates to any Guarantor
(the “Subordinated Debt”) now or hereafter existing, due or to become due to
such Guarantor, or held or to be held by such Guarantor, whether created
directly or acquired by assignment or otherwise, and whether evidenced by
written instrument or not, shall be expressly subordinated to the Guaranteed
Obligations. Until such time as the Guaranteed Obligations is paid and performed
in full and all commitments to lend under the Credit Documents have terminated,
each Guarantor agrees not to receive or accept any payment from First Western
with respect to the Subordinated Debt at any time an Event of Default has
occurred and is continuing; and, in the event such Guarantor receives any
payment on the Subordinated Debt in violation of the foregoing, such Guarantor
will hold any such payment in trust for Administrative Agent and Lenders and
forthwith turn it over to Administrative Agent in the form received, to be
applied to the Guaranteed Obligations.

Section 8. OBLIGATIONS NOT TO BE DIMINISHED. Each Guarantor hereby agrees that
its obligations under this Guaranty shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of such Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Obligations or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Obligations;
(b) any partial release of the liability of First Western or any other Borrower
or the full or partial release of any other guarantor or obligor from liability
for any or all of the Guaranteed Obligations; (c) the dissolution, insolvency,
or bankruptcy of First Western, any other Borrower or any other guarantor, or
any other party at any time liable for the payment of any or all of the
Guaranteed Obligations; (d) any renewal, extension, modification, waiver,
amendment, or rearrangement of any or all of the Guaranteed Obligations or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Obligations; (e) any adjustment,

 

4



--------------------------------------------------------------------------------

indulgence, forbearance, waiver, or compromise that may be granted or given by
Administrative Agent or any Lender to First Western, any other Borrower or any
other party ever liable for any or all of the Guaranteed Obligations; (f) any
neglect, delay, omission, failure, or refusal of Administrative Agent or any
Lender to take or prosecute any action for the collection of any of the
Guaranteed Obligations or to foreclose or take or prosecute any action in
connection with any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Guaranteed Obligations; (g) the
unenforceability or invalidity of any or all of the Guaranteed Obligations or of
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Obligations; (h) any payment by First
Western or any other party to Administrative Agent or any Lender is held to
constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason Administrative Agent or such Lender is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Obligations; (j) the non-perfection of any
security interest or lien securing any or all of the Guaranteed Obligations;
(k) any impairment of any collateral securing any or all of the Guaranteed
Obligations; (l) the failure of Administrative Agent or any Lender to sell any
collateral securing any or all of the Guaranteed Obligations in a commercially
reasonable manner or as otherwise required by law; (m) any change in the
corporate existence, structure, or ownership of First Western; or (n) any other
circumstance which might otherwise constitute a defense available to, or
discharge of, First Western or such Guarantor.

Section 9. WAIVERS. Each Guarantor waives (a) any right to revoke this Guaranty
with respect to future indebtedness; (b) any right to require Administrative
Agent or any Lender to do any of the following before such Guarantor is
obligated to pay the Guaranteed Obligations or before Administrative Agent or
any Lender may proceed against such Guarantor: (i) sue or exhaust remedies
against First Western and other guarantors or obligors, (ii) sue on an accrued
right of action in respect of any of the Guaranteed Obligations or bring any
other action, exercise any other right, or exhaust all other remedies, or
(iii) enforce rights against First Western’s assets or the collateral pledged by
First Western to secure the Guaranteed Obligations; (c) any right relating to
the timing, manner, or conduct of Administrative Agent’s or any Lender’s
enforcement of rights against First Western’s assets or the collateral pledged
by First Western to secure the Guaranteed Obligations; (d) if such Guarantor and
First Western (or a third-party) have each pledged assets to secure the
Guaranteed Obligations, any right to require Administrative Agent or any Lender
to proceed first against the other collateral before proceeding against
collateral pledged by such Guarantor; (e) except as expressly required hereby,
promptness, diligence, notice of any default under the Guaranteed Obligations,
notice of acceleration or intent to accelerate, demand for payment, notice of
acceptance of this Guaranty, presentment, notice of protest, notice of dishonor,
notice of the incurring by First Western of additional indebtedness, notice of
any suit or other action by Administrative Agent or any Lender against First
Western or any other Person, any notice to any party liable for the obligation
which is the subject of the suit or action, and all other notices and demands
with respect to the Guaranteed Obligations and this Guaranty; (f) each of the
foregoing rights or defenses regardless whether they arise under
(i) Section 34.01 et seq. of the Texas Business and Commerce Code, as amended,
(ii) Section 17.001 of the Texas Civil Practice and Remedies Code, as amended,
(iii) Rule 31 of the Texas Rules of Civil Procedure, as amended, (iv) common
law, in equity, under contract, by statute, or otherwise, and (g) any and all
rights under Sections 51.003, 51.004 and 51.005 of the Texas Property Code, as
amended.

 

5



--------------------------------------------------------------------------------

Section 10. INSOLVENCY. Should any Guarantor become insolvent, or fail to pay
such Guarantor’s debts generally as they become due, or voluntarily seek,
consent to, or acquiesce in the benefit or benefits of any Debtor Relief Law, or
become a party to (or be made the subject of) any proceeding provided for by any
Debtor Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights and remedies of Administrative Agent or
any Lender granted hereunder, then, in any such event, the Guaranteed
Obligations shall be, as between such Guarantor and Administrative Agent or any
Lender, a fully matured, due, and payable obligation of such Guarantor to
Administrative Agent or any Lender (without regard to whether First Western is
then in default under the Credit Agreement or whether any part of the
indebtedness of First Western is then due and owing to Administrative Agent or
any Lender), payable in full by such Guarantor to Administrative Agent or any
Lender upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

Section 11. TERMINATION. Each Guarantor’s obligations hereunder shall remain in
full force and effect until all commitments to lend under the Credit Documents
have terminated and the Guaranteed Obligations have been paid in full. If at any
time any payment of the principal of or interest or any other amount payable by
First Western under the Credit Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of First
Western or otherwise, each Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

Section 12. REPRESENTATIONS AND WARRANTIES. Each Guarantor represents and
warrants as follows:

(a) Such Guarantor has the power and authority and legal right to execute,
deliver, and perform its obligations under this Guaranty and this Guaranty
constitutes the legal, valid, and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
limited by bankruptcy, insolvency, or other laws of general application relating
to the enforcement of creditor’s rights.

(b) The execution, delivery, and performance by such Guarantor of this Guaranty
do not and will not violate or conflict with any law, rule, or regulation or any
order, writ, injunction, or decree of any court, governmental authority or
agency, or arbitrator and do not and will not conflict with, result in a breach
of, or constitute a default under, or result in the imposition of any lien upon
any assets of such Guarantor pursuant to the provisions of any indenture,
mortgage, deed of trust, security agreement, franchise, permit, license, or
other instrument or agreement to which such Guarantor or its properties are
bound.

(c) No authorization, approval, or consent of, and no filing or registration
with, any court, governmental authority, or third party is necessary for the
execution, delivery, or performance by such Guarantor of this Guaranty or the
validity or enforceability thereof.

 

6



--------------------------------------------------------------------------------

(d) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based upon such documents and information
as such Guarantor has deemed appropriate, made its own analysis and decision to
enter into this Guaranty, and such Guarantor has adequate means to obtain from
First Western on a continuing basis information concerning the financial
condition and assets of First Western, and such Guarantor is not relying upon
the Administrative Agent or any Lender to provide (and Administrative Agent and
Lenders shall not have any duty to provide) any such information to such
Guarantor either now or in the future.

(e) The value of the consideration received and to be received by such Guarantor
is reasonably worth at least as much as the liability and obligation of such
Guarantor hereunder, and such liability and obligation may reasonably be
expected to benefit such Guarantor directly or indirectly.

Section 13. COVENANTS. So long as this Guaranty remains in full force and
effect, each Guarantor shall, unless the Administrative Agent and Required
Lenders shall otherwise consent in writing:

(a) Furnish to Administrative Agent and Lenders written notice of the occurrence
of any Potential Default or Event of Default promptly upon obtaining knowledge
thereof.

(b) Furnish to Administrative Agent and Lenders such additional information
concerning such Guarantor, First Western or any other Person under the control
of such Guarantor as Administrative Agent or any Lender may request.

(c) Obtain at any time and from time to time all authorizations, licenses,
consents or approvals as shall now or hereafter be necessary or desirable under
all applicable laws or regulations or otherwise in connection with the
execution, delivery and performance of this Guaranty and will promptly furnish
copies thereof to Administrative Agent and Lenders.

Section 14. NO FRAUDULENT TRANSFER. It is the intention of each Guarantor and
Administrative Agent and Lenders that the amount of the Guaranteed Obligations
guaranteed by such Guarantor by this Guaranty shall be in, but not in excess of,
the maximum amount permitted by fraudulent conveyance, fraudulent transfer, or
similar laws applicable to such Guarantor. Accordingly, notwithstanding anything
to the contrary contained in this Guaranty or any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by each Guarantor by this
Guaranty shall be limited to that amount which after giving effect thereto would
not (a) render such Guarantor insolvent, (b) result in the fair saleable value
of the assets of such Guarantor being less than the amount required to pay its
debts and other liabilities (including contingent liabilities) as they mature,
or (c) leave such Guarantor with unreasonably small capital to carry out its
business as now conducted and as proposed to be conducted, including its capital
needs, as such concepts described in clauses (a), (b) and (c) of this
Section 14, are determined under applicable law, if the obligations of such
Guarantor hereunder would otherwise be set aside, terminated, annulled or
avoided for such reason by a court of competent

 

7



--------------------------------------------------------------------------------

jurisdiction in a proceeding actually pending before such court. For purposes of
this Guaranty, the term “applicable law” means as to each Guarantor each
statute, law, ordinance, regulation, order, judgment, injunction or decree of
the United States or any state or commonwealth, any municipality, any foreign
country, or any territory, possession or tribunal applicable to such Guarantor.

Section 15. SUCCESSORS AND ASSIGNS. This Guaranty is for the benefit of the
Administrative Agent and Lenders and their successors and assigns, and, in the
event of an assignment of the Guaranteed Obligations (or any part thereof) in
accordance with the provisions of the Credit Agreement, or any part thereof, the
rights and remedies hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty is binding on
each Guarantor and its successors and permitted assigns; provided that, no
Guarantor may assign its obligations under this Guaranty without obtaining the
prior written consent of Administrative Agent and Lenders, and any assignment
purported to be made without the prior written consent of Administrative Agent
and Lenders shall be null and void.

Section 16. CREDIT AGREEMENT. The Credit Agreement, and all of the terms
thereof, are incorporated herein by reference, the same as if stated verbatim
herein, and each Guarantor agrees that Administrative Agent and any Lender may
exercise any and all rights granted to it under the Credit Agreement and the
other Credit Documents without affecting the validity or enforceability of this
Guaranty.

Section 17. AMENDMENTS. No amendment or waiver of any provision herein nor
consent to any departure therefrom by any Guarantor shall be effective unless
the same shall be in writing and signed by Administrative Agent and Lenders in
accordance with the terms of the Credit Agreement and then, such amendment,
waiver, or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Section 18. SETOFF RIGHTS. If an Event of Default exists, to the extent not
prohibited by applicable Governmental Requirements, Administrative Agent and
each Lender may exercise (for the benefit of all Lenders in accordance with
Section 3.13 of the Credit Agreement) the Rights of offset and banker’s lien
against each and every account and other property, or any interest therein, that
any Guarantor may now or hereafter have with, or which is now or hereafter in
the possession of, the Administrative Agent or that Lender to the extent of the
full amount of the Guaranteed Obligations owed (directly or participated) to it,
provided, however, no such right of offset or banker’s lien may be exercised
against any account of any Special Purpose Entity. As security for this Guaranty
and the Guaranteed Obligations, each Guarantor hereby grants Administrative
Agent, for the benefit of itself and the Lenders, a security interest in all
money, instruments, certificates of deposit, and other property of such
Guarantor now or hereafter held by Administrative Agent or any Lender,
including, without limitation, property held in safekeeping. In addition to
Administrative Agent’s and each Lender’s right of setoff and as further security
for this Guaranty and the Guaranteed Obligations, each Guarantor hereby grants
Administrative Agent, for the benefit of itself and the Lenders, a security
interest in all deposits (general or special, time or demand, provisional or
final) and all other accounts of such Guarantor now or hereafter on deposit with
or held by Administrative Agent or any Lender and all other sums at any time
credited by or owing from Administrative Agent or any Lender to such Guarantor.
The rights and remedies of Administrative Agent and each Lender hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which Administrative Agent or any Lender may have.

 

8



--------------------------------------------------------------------------------

Section 19. TIME OF ESSENCE. Time shall be of the essence in this Guaranty with
respect to all of each Guarantor’s obligations hereunder.

Section 20. GOVERNING LAW. UNLESS OTHERWISE SPECIFIED THEREIN, EACH CREDIT
DOCUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS (OTHER THAN THE CONFLICTS OF LAWS PRINCIPLES THEREOF) AND THE
UNITED STATES OF AMERICA.

Section 21. COUNTERPARTS. This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original
(including facsimile copies), and all of which taken together shall constitute
but one and the same instrument.

Section 22. WAIVER OF RIGHT TO TRIAL BY JURY. EXCEPT AS PROHIBITED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY TRANSACTIONS EVIDENCED THEREBY.

Section 23. SEVERABILITY. If any provision of any Credit Documents shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired thereby.

Section 24. NO ORAL AGREEMENTS. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Guaranty as of the date first
set forth above.

 

    GUARANTORS: Address for Notices:     PMC COMMERCIAL TRUST PMC Commercial
Trust       17950 Preston Road, Suite 600     By:   /s/ Barry N. Berlin Dallas,
Texas 75252       Barry N. Berlin Attn: Chief Financial Officer       Executive
Vice President and Fax No.: (972) 349-2946       Chief Financial Officer Address
for Notices:     WESTERN FINANCIAL CAPITAL CORPORATION Western Financial Capital
Corporation       17950 Preston Road, Suite 600     By:   /s/ Barry N. Berlin
Dallas, Texas 75252       Barry N. Berlin Attn: Chief Financial Officer      
Executive Vice President and Fax No.: (972) 349-2946       Chief Financial
Officer Address for Notices:     PMC INVESTMENT CORPORATION PMC Investment
Corporation       17950 Preston Road, Suite 600     By:   /s/ Barry N. Berlin
Dallas, Texas 75252       Barry N. Berlin Attn: Chief Financial Officer      
Executive Vice President and Fax No.: (972) 349-2946       Chief Financial
Officer

Signature Page to Amended and Restated Guaranty



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent By:  

/s/ Brooke Tankersley

  Brooke Tankersley   Underwriter II Address for Notices: 2200 Ross Avenue, 8th
Floor Dallas, Texas 75201 Attn: Brooke Tankersley Fax No.: 214 965 3024

Signature Page to Amended and Restated Guaranty